Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objections
Page 13 line 5 of the specification is object to because the subject matter “The first efficiency calculation function is indicated as EV=EG·Ecf,” appears to have a typographic error. The reference to “the first” should be “the second”. See page 13 lines 1-4 for clarity. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a supplier unit, a first setting unit, a first calculation unit, a second setting unit, and a second calculation unit of claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the elements a supplier unit, a first setting unit, a first calculation unit, a second setting unit, and a second calculation unit that have been interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See claim interpretation above). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Written description fails to clearly link or associate the disclosed structure, material or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material or acts perform the claimed function.

Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.

Claim 1 is depleted with limitations that fail to provide sufficient antecedent basis, hence render the claims indefinite and unclear. Due to the numerous elements that are indefinite, Examiner proposes the following changes but by no means to be the only possible amendment to overcome the indefinite issue as presented.

a supplier unit, which is provided to enable a plurality of suppliers to register and submit a first curve function and a second curve function, 
the first curve function including 
    PNG
    media_image2.png
    28
    455
    media_image2.png
    Greyscale
 wherein Ef: efficient-vs-operation hours degradation correction function, %; 1st-X: accumulated operation hours, h; A and B: constants, which are entered by each of the plurality of suppliers; Pf: production capacity-vs-operation hours degradation correction function, %; 2nd-X: the accumulated operation hours, h; C and D: constants, which are entered by each of the plurality of suppliers, wherein for situations where formats of the first curve function[[s]] provided by the plurality of suppliers are different and are not suitable for submission with a unified format, the first curve function are allowed to supply in accordance with technical characteristics thereof;
the second curve function including 
    PNG
    media_image3.png
    27
    232
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    27
    243
    media_image4.png
    Greyscale
 wherein Ef: efficiency-vs-design condition deviation correction curve function, %; 3rd-X: ambient (interface) condition variables, including temperature, pressure, humidity, and fuel heat value; E, F, and G: constants, which are entered by each of the plurality of suppliers; Pf: production capacity-design condition deviation correction curve function %; 4th-X: ambient (interface) condition variables, including temperature, pressure, humidity, and fuel heat value; K, L, and M: constants, which are entered by each of the plurality of suppliers, wherein for situations where formats of the second curve function[[s]] provided by the plurality of suppliers are different and are not suitable for submission with the unified format, the second curve function are allowed to supply in accordance with the technical characteristics thereof; 
a first setting unit, which is provided to receive the first curve function of each of the plurality of suppliers, the first setting unit being provided for setting of a first evaluation efficiency curve function and a first evaluation production capacity curve function, 
the first evaluation efficiency curve function being 
    PNG
    media_image5.png
    28
    291
    media_image5.png
    Greyscale
, wherein Ce=Ef(HO): facility (system) efficiency degradation rate for accumulated HO hours of operation, %; Ecf: efficiency degradation correction factor, %; AEf: area between an efficiency degradation curve and X axis from the facility (system) starting operation to HO hours, %ˣh, and including weighted equivalent area calculated according to time value of each time period; HO: maximum allowable accumulated operation hours for degradation tests carried out by an owner during a contract period, h; HE: total operation hours during evaluation calculation years, h; 
the first evaluation production capacity curve function being 
    PNG
    media_image6.png
    29
    291
    media_image6.png
    Greyscale
, wherein CP=Pf(HO): facility (system) production capacity degradation rate for the accumulated HO hours of operation, %; Pcf: production capacity degradation correction factor, %; APf: area between a the X axis from the facility (system) starting operation to HO hours, %·h; HO: the maximum allowable accumulated operation hours for the degradation tests carried out by the owner during the contract period, h; HE: the total operation hours during the evaluation calculation years, h; 
a first calculation unit, which is provided to receive the first evaluation efficiency curve function and the first evaluation production capacity curve function, the first calculation unit including a first efficiency calculation function and a first production capacity calculation function, 
the first efficiency calculation function being EV=EG·Ecf, wherein EV: degradation-curve-involved the first evaluation efficiency curve function; EG: degradation-curve-not-involved the first evaluation efficiency curve function; 
the first production capacity calculation function being PV=PG·Pcf, wherein PV: degradation-curve-involved the first evaluation production capacity curve function; PG: degradation-curve-not-involved the first evaluation production capacity curve function; wherein the first efficiency calculation function and the first production capacity calculation function of each of the plurality of suppliers are calculated and then recorded for evaluation comparison; 
a second setting unit shall be provided to receive the second curve function of each of the plurality of suppliers; the second setting unit shall be provided for setting of a second evaluation efficiency curve function and a second evaluation production capacity curve function; 
the second evaluation efficiency curve function is indicated as follows: 
    PNG
    media_image7.png
    29
    252
    media_image7.png
    Greyscale
, wherein Ecf: deviation-of-design-point efficiency correction factor, %; AEf: area between an efficiency deviation curve and the X axis for the facility (system) located in interval of operation parameter between X0 and X1, %ˣX, wherein calculation of the area between the efficiency deviation curve and the X axis is made such that an area above the X axis is counted as a positive value and that an area below the X axis is a negative value, and the X axis is defined as an operation efficiency difference being under a design condition; if the operation efficiency condition is not uniformly distributed, a weighted area shall be applied for calculation from a curve of distribution thereof; X0: lower limit of operation parameter evaluation range; X1: upper limit of the operation parameter evaluation range; 
the second evaluation production capacity curve function being 
    PNG
    media_image8.png
    29
    250
    media_image8.png
    Greyscale
, wherein Pcf: deviation-of-design-point production capacity correction factor, %; APf: area between a production capacity deviation curve and the X axis for the facility (system) located in the interval of operation parameter between the X0 and X1, %ˣX, wherein calculation of the area between the production capacity deviation curve and the X axis is made such that the area above the X axis is counted as the positive value and that the area below the X axis is the negative value, and the X axis is defined as the operation efficiency difference being under the design condition; if the operation efficiency condition is not uniformly distributed, the weighted area shall be applied for calculation from the curve of distribution thereof; X0: the lower limit the operation parameter evaluation range; X1: the upper limit of the operation parameter evaluation range; 
a second calculation unit shall be provided to receive the second evaluation efficiency curve function and the second evaluation production capacity curve function; the second calculation unit includes a second efficiency calculation function and a second production capacity calculation function; 
the second efficiency calculation function is indicated as follows: EV=EG·Ecf, wherein EV: deviation-involved design point correction curve evaluation efficiency; EG: deviation-not-involved the design point correction curve evaluation efficiency; 
the second production capacity calculation function is indicated as follows: PV=PG·Pcf, PV: deviation-involved design point correction curve evaluation production capacity; PG: deviation-not-involved the design point correction curve evaluation production capacity; wherein the second efficiency calculation function and the second production capacity calculation function of each of the plurality of suppliers are calculated and then recorded for evaluation comparison.

Claims 2-3 are further rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 1-3 recite “a proposal evaluation mechanism of equipment/system procurement for production plant or facility”. Nonetheless, claims 1-3 encompass only of the various “units” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Additionally, the written description further fails to disclose a corresponding structure for each of the recited units that perform each of the claimed functions. Hence, claims 1-3 are interpreted to be software per se, hence the claims fail to fall under one of four categories of statutory subject matter. Therefore, the various “units” as recited in claim 1 as well as dependent claims 2-3, are not patent eligible.
Note: If claims 1-3 were amended to fall under one of the four categories of statutory subject matter (Step 1), it would further be rejected under 35 U.S.C. 101 because the claim limitations are directed to a judicially recognized exception of an abstract idea without significantly more (Step 2A). The rationale for this finding is explained as follows:
Claim 3 recites the element “a first calculation unit” includes “a first efficiency calculation function and a first production capacity calculation function” and is provided to receive “the first evaluation efficiency curve function and the first evaluation production capacity curve function”. Claim 3 further recites the element “a second calculation unit” includes “a second efficiency calculation function and a second production capacity calculation function” and is provided to receive “the second evaluation efficiency curve function and the second evaluation production capacity curve function”. It is unclear from the claim limitations if the first and second calculation units process any data at all, other than just receive. However, if the “includes” steps are to be constructed as the calculating steps, then the steps to calculate “a first/second efficiency calculation function and a first/second production capacity calculation function” are under its broadest reasonable interpretation, enumerates a mathematical process. Nothing more in the claim would take the claim limitations out of the groupings of a mathematical concept. Calculating for the first/second efficiency calculation function and the first/second production capacity calculation function based on the variables receive can be performed by a human. Thus the claim recites a mathematical process (Step 2A, Prong 1). Claim 1 recite additional elements “a supplier unit…to register and submit a first curve function and a second curve function”, “a first setting unit…to receive the first curve function…for setting of a first evaluation efficiency curve function and a first evaluation production capacity curve function”, and “a second setting unit…to receive the second curve function…for setting of a second evaluation efficiency curve function and a second evaluation production capacity curve function”. The steps to register/submit/set are forms of insignificant extra-solution activities where data submitting (e.g. inputting), setting (e.g. defining), or registering (e.g. entering) are necessary for all uses to perform the judicial exception, in this case, the mathematical functions as recited in claim 1 are to evaluate the relationship between the inputs and see MPEP 2106.05(f)).  The additional elements that performs the insignificant extra solution activities, do not amount to significantly more than an abstract idea because the court decision have determined these additional elements to be well-understood, routine, and conventional when claimed in a merely generic manner to collect, receive, or output of data (MPEP 2106.05(d)(ll)).  As such, claim 1 is not patent eligible (Step 2B).
Dependent claims 2-3 are also ineligible for the same reasons given with respect to claim 1. The limitation recites in each of claims 2-3 under its broadest reasonable interpretation, is an abstract idea because it enumerates further the insignificant extra solution activities for data outputting. In this case, the steps to output data are necessary for the mathematical functions as recited in claim 1, because the steps to output is required to evaluate the relationship between the inputs and the outputs. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(f)).  The additional elements that performs the insignificant extra solution activities, do not amount to significantly more than an abstract idea because the court decision have determined these additional elements to be well-understood, routine, and conventional when claimed in a merely generic manner to collect, receive, or output of data (MPEP 2106.05(d)(ll)).  As such, claims 2-3 are further not patent eligible (Step 2B).

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Wenzel (US 2019/0066236) teaches of an evaluation of cost optimization for a central plant that incorporates maintenance contracts into the various assets in the central plant (par.0002). Wenzel further teaches of a cost function that defines a cost of operating the facility over the optimization period as a function of one or more setpoints for the equipment, modify the cost function to include a maintenance contract cost term 
	However, Wenzel fails to teach the following: 
the first curve function including 

    PNG
    media_image2.png
    28
    455
    media_image2.png
    Greyscale
 wherein Ef: efficient-vs-operation hours degradation correction function, %; 1st-X: accumulated operation hours, h; A and B: constants, which are entered by each of the plurality of suppliers; Pf: production capacity-vs-operation hours degradation correction function, %; 2nd-X: the accumulated operation hours, h; C and D: constants, which are entered by each of the plurality of suppliers, wherein for situations where formats of the first curve function[[s]] provided by the plurality of suppliers are different and are not suitable for submission with a unified format, the formats of the first curve function are allowed to supply in accordance with technical characteristics thereof;
the second curve function including

    PNG
    media_image3.png
    27
    232
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    27
    243
    media_image4.png
    Greyscale
 wherein Ef: efficiency-vs-design condition deviation correction curve function, %; 3rd-X: ambient (interface) condition variables, including temperature, pressure, humidity, and fuel heat value; E, F, and G: constants, which are entered by each of the plurality of suppliers; Pf: production capacity-design condition deviation correction curve function %; 4th-X: ambient (interface) condition variables, including temperature, pressure, humidity, and fuel heat value; K, L, and M: constants, which are entered by each of the plurality of suppliers, wherein for situations where formats of the second curve function[[s]] provided by the plurality of suppliers are different and are not suitable for submission with 
the first evaluation efficiency curve function being 

    PNG
    media_image5.png
    28
    291
    media_image5.png
    Greyscale
, wherein Ce=Ef(HO): facility (system) efficiency degradation rate for accumulated HO hours of operation, %; Ecf: efficiency degradation correction factor, %; AEf: area between O hours, %ˣh, and including weighted equivalent area calculated according to time value of each time period; HO: maximum allowable accumulated operation hours for degradation tests carried out by E: total operation hours during evaluation calculation years, h; 
the first evaluation production capacity curve function being 
    PNG
    media_image6.png
    29
    291
    media_image6.png
    Greyscale
, wherein CP=Pf(HO): facility (system) production capacity degradation rate for the accumulated HO hours of operation, %; Pcf: production capacity degradation correction factor, %; APf: area between O hours, %·h; HO: the maximum allowable accumulated operation hours for the degradation tests carried out by the owner during the contract period, h; HE: the total operation hours during the evaluation calculation years, h;
the first efficiency calculation function being 
EV=EG·Ecf, wherein EV: degradation-curve-involved the first evaluation efficiency curve function; EG: degradation-curve-not-involved the first evaluation efficiency curve function; 
the first production capacity calculation function being 
PV=PG·Pcf, wherein PV: degradation-curve-involved the first evaluation production capacity curve function; PG: degradation-curve-not-involved the first evaluation production capacity curve function; wherein the first efficiency calculation function and the first production capacity calculation function of each of the plurality of suppliers are calculated and then recorded for evaluation comparison;
the second evaluation efficiency curve function is indicated as follows: 

    PNG
    media_image7.png
    29
    252
    media_image7.png
    Greyscale
, wherein Ecf: deviation-of-design-point efficiency correction factor, %; AEf: area between 0 and X1, %ˣX, wherein calculation of the area between the efficiency deviation curve and the X axis is made such that an area above the X axis is counted as a 0: lower limit of operation parameter evaluation range; X1: upper limit of the operation parameter evaluation range; 
the second evaluation production capacity curve function being 
    PNG
    media_image8.png
    29
    250
    media_image8.png
    Greyscale
, wherein Pcf: deviation-of-design-point production capacity correction factor, %; APf: area between 0 and X1, %ˣX, wherein calculation of the area between the production capacity deviation curve and the X axis is made such that 0: the lower limit of the operation parameter evaluation range; X1: the upper limit of the operation parameter evaluation range;
the second efficiency calculation function is indicated as follows: 
EV=EG·Ecf, wherein EV: deviation-involved design point correction curve evaluation efficiency; EG: deviation-not-involved the design point correction curve evaluation efficiency; 
the second production capacity calculation function is indicated as follows: PV=PG·Pcf, PV: deviation-involved design point correction curve evaluation production capacity; PG: deviation-not-involved the design point correction curve evaluation production capacity; wherein the second efficiency calculation function and the second production capacity calculation function of each of the plurality of suppliers are calculated and then recorded for evaluation comparison.

The additional prior arts made of record and further are not relied upon are considered pertinent to applicant's disclosure as follows: US20200356087, US20190156438, US7499766, KR100634586B1, and Mattfeld et al. "Decision Support for Bids in Process Plant Engineering," 2011, IEEE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   August 27, 2021